Appleton, C. J.
This is a real action. The defendant claims an easement in the demanded premises. But such easement constitutes no bar to the plaintiff’s right to recover.
If disturbed in the enjoyment of his easement, the defendant may enforce his rights by a suit against those by whom the disturbance is caused.
These principles are affirmed by repeated decisions in this State and in Massachusetts. Thompson v. Proprietors of Androscoggin Bridge, 5 Greenl., 6; Blake v. Clark, 6 Greenl., 440; Hancock v. Wentworth, 5 Met., 450; Morgan v. Moore, 3 Gray, 319.
The plaintiff is entitled to costs. — Default to stand.
Cutting, Kent, Dickerson, Barrows and Tapley, JJ., concurred.